Citation Nr: 1143303	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  07-18 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Robert W. Legg, Esq. 


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active military duty from November 1952 to October 1955. 

This matter originally comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating action in which the Department of Veterans Affairs Regional Office (RO) in Reno, Nevada denied service connection for posttraumatic stress disorder (PTSD). 

In June 2008, the Veteran appeared at the RO for a videoconference Board hearing before the undersigned sitting in Washington, D.C.  The transcript of that hearing has been associated with the claims file.

The claim was denied by the Board in April 2009, and appealed by the Veteran.  Thereafter, in March 2011, pursuant to a memorandum decision, the United States Court of Appeals for Veterans Claims (Court) set aside the Board's decision to deny the Veteran's claim and remanded the case to the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

In light of points raised in the memorandum decision, and review of the claims file, the Board finds that further action on the claim on appeal is warranted.  

The Veteran's claim for service connection for PTSD was denied by the Board based upon a failure to verify the stressors alleged by the Veteran.  The Veteran alleges that he has PTSD as a result of stressful incidents during his service during the Korean War.  The Veteran's DD-214 indicates he was a truck vehicle mechanic.  The Veteran has submitted a statement of stressors which include witnessing the death of a friend whose truck hit a landmine and the death of a frozen soldier.  The Veteran has not been afforded a VA psychiatric examination. 

VA considers diagnoses of mental disorders in accordance with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  The DSM-IV criteria for a diagnosis of PTSD include: A) exposure to a traumatic event; B) the traumatic event is persistently experienced in one or more ways; C) persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness is indicated by at least three of seven symptoms; D) persistent symptoms of increased arousal are reflected by at least two of five symptoms; E) the duration of the disturbance must be more than one month; and F) the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011). 

VA recently amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing in-service stressors.  75 Fed. Reg. 39843 (July 13, 2010).  The amendments, which took effect July 13, 2010, redesignated current paragraphs (f)(3) and (f)(4) of 38 C.F.R. § 3.304(f) as paragraphs (f)(4) and (f)(5), respectively, and added a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (effective July 13, 2010).

The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity," and that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.   In place of corroborating any reported stressor, a medical opinion must instead be obtained from a VA, or a VA contracted, psychiatrist or psychologist that provides confirmation that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor.

As the Veteran's case has not been evaluated under the new PTSD criteria, and the Veteran's stressors may no longer require corroborating evidence, the Board remands the claim for additional adjudication. 

The Board also observes that additional evidence has been received, which was not previously considered by the RO.  A supplemental statement of the case (SSOC) was not issued, and the Veteran did not submit a waiver of the RO's initial consideration of the evidence, asserting instead that the case be remanded back to the RO for such consideration.  As such, the additional evidence must be referred to the RO for review and preparation of a SSOC, if a grant of the benefit sought is not made.  See 38 C.F.R. § 20.1304(c) (2011).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his claimed PTSD since October 2010.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


